DISSENTING OPINION BY
DONOHUE, J.:
Because I disagree with the Majority’s conclusions that Father’s faulty petition for modification was sufficient to institute the present modification proceedings and did not prejudice Mother, I respectfully dissent.
As the Majority recognizes, our Rules of Civil Procedure governing support actions explicitly require that a party seeking the modification of a support order “specifically aver the material and substantial change in circumstance upon which the petition is based.” Pa.R.C.P. 1910.19(a). It is uncontested that not only did Father fail to “specifically aver” the changes in circumstance that led him to file for modification, but he failed to include any averment — any indication at all — as to why he was seeking a modification in his child support obligation. As this Court recently stated,
Due process requires that a party who will be adversely affected by a court order must receive notice and a right to be heard in an appropriate setting. Notice, in our adversarial process, ensures that each party is provided adequate opportunity to prepare and thereafter properly advocate its position, ultimately exposing all relevant factors from which the finder of fact may make an informed judgment.
Brickus v. Dent, 5 A.3d 1281, 1286 (Pa.Super.2010) (citations omitted) (emphasis added).
In my view, Father’s failure to include averments detailing, or even intimating, the basis for his petition, deprived Mother *791of the opportunity “to prepare and thereafter properly advocate” her position at the conciliation, which was the initial support modification proceeding. More troubling to me, however, is that when Mother appeared at the initial proceeding, she objected to the fact that Father had not alleged the circumstances underlying his petition. At that juncture, the conference officer (hereinafter “domestic relations officer”) should have dismissed Father’s petition because it was patently defective in violation of Pa.R.C.P. 1910.19(a). Permitting the modification proceedings to go forward was, in my opinion, a blatant disregard for the law.
I reach this conclusion because these support proceedings are court proceedings like any other. Our Supreme Court has promulgated rules governing the conduct of court proceedings, and we are bound to follow them. By not adhering to the rules and not making Father face repercussions for his failure to abide by the rules, we are blessing this slack procedure and effectively telling litigants that they need not adhere to the rules. I also note that failing to enforce the pleading rule assures that an aggrieved party will file for a hearing de novo, therefore increasing rather than decreasing the burden on the trial court. Ostensibly, the conciliation procedure in support actions is intended to encourage settlement between parties and to resolve the matter without having to appear before the trial court. In this instance, because Mother was not provided with any notice as to the nature of Father’s alleged change of circumstance prior to the conciliation and was then faced with a decrease in the amount of support she received at the conclusion of the conciliation, there was virtually no chance that she would not seek further review by the trial court. Alternatively, had the domestic relations officer dismissed Father’s petition (as required by the Rules), Father could have immediately refilled a petition for modification, adequately detailing his alleged change in circumstance. Not only would this procedure not have prejudiced either party, but it would have provided a better chance for settlement at the conciliation, as Mother would have entered with an understanding as to the basis of Father’s claim.1
Moreover, and importantly, following the de novo hearing, the trial court crafted a two-tiered order in which Father’s support obligation remained at the decreased amount of $569.75 per month (as determined by the domestic relations officer at the conciliation) for the period between Father’s filing of his defective petition through November 29, 2010, but then increased his obligation to $909.42 per month for November 30, 2010, forward.2 Because I conclude that it was an error of law for the proceedings to commence without proper notice to Mother and that Mother was prejudiced as a result, I would reverse the portion of the trial court’s order that allows Father’s support obligation to remain reduced for a period between the hearing officer’s determination and the de novo review.
Finally, with regard to the Majority’s conclusion that because Mother was apprised of the nature of the basis for Father’s modification petition at the initial *792proceeding Mother suffered no prejudice at the de novo hearing, I cannot agree. I note that at the initial proceeding, the domestic relations officer refused to allow Mother to see the correspondence from Father’s physician detailing the nature of his injury, and that despite repeated requests, Mother was not provided with a copy of this letter until the midst of the de novo hearing, two months later. See N.T., 12/10/10, at 7-8. Mother was therefore deprived of the information that formed the basis of the hearing officer’s decision, thereby impacting her ability to effectively prepare for the de novo hearing. As she stated multiple times at the de novo hearing, Mother was unable to provide this letter — Father’s only medical evidence of a change in circumstance — to her lawyer, who she sought to have assist her in “fig-ur[ing] out whether we can even allow it to be part of this case[,]” or whether there truly was a change in circumstance. Id. at 14, 29. Mother is precisely right; without benefit of knowing the content of the letter Father used as the crux of the evidence for his petition to modify, Mother was unable to devise any strategy as to how to respond. In my opinion, this clearly prejudiced Mother.3
For these reasons, I respectfully dissent.

. I note that Mother indicated during the de novo hearing that if she had been provided with the physician's letter that Father submitted in support of his claim and it indicated a change in circumstance, she would have agreed to adjust his support obligation accordingly. N.T., 12/10/10, at 29.


. It is apparent that the trial court elected to increase Father’s obligation as of November 30, 2010 because that is the date that he began working a new, full-time position with Cumberland Truck Equipment Company. N.T., 12/10/10, at 4.


. Mother filed a request for discovery on November 24, 2010 in advance of the December 10, 2010 de novo hearing. It does not appear from the record that the trial court ever ruled on it.